Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured” in claim 13, 20 and 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 


Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 



Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Unity of Invention
	This application recites and claims several patentably distinct species. Claim 13 appears to be generic to all species. Therefore, a lack of unity of invention exists a priori. However, since the generic claim is allowable, then unity of invention is present a posteriori. 
The CPC requires that all related inventions have substantially the same
classification picture, which then means that the search for one related invention will
always be likely to reveal one of the other related inventions. Current Office policy is to
prohibit a showing of a serious increase in search burden by an examiner when the
search for one invention is likely to reveal any of the other inventions in a patent
application. Therefore, since the inventions in this application are related, and therefore
classified in substantially the same allocations, the search for one would most likely
reveal at least one of the other related inventions. Consequently, the examiner was not
able to show a serious increase in search burden in this application and therefore the examiner did not hold a lack of unity of invention in this application. All claims were examined. 
	Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the claimed invention as recited in generic claim 13. In particular, the specific arrangement of the gears, shafts and shift elements was not found in the examiner’s search of the prior art. The closest prior art appears to be Kaltenbach et al. ‘630 but the reference does not show the specific arrangement of the shifting elements for the planetary gearing, nor is the planetary gearing in gear connection to the countershaft, among many other faults. It would not have been obvious to one of ordinary skill in this art to modify Kaltenbach to meet the claim’s limitations since there is no motivation to do so in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 16 April 2021 have been considered by the examiner. 
	The Written Opinion of the ISA filed 16 April 2021 has been considered by the 

examiner.

None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, January 12, 2022